In an action for breach of contract the plaintiff recovered a verdict and judgment against the defendant for $716.25, in the circuit court for Montcalm county. Desiring to have the judgment reviewed by this court, the defendant took the *Page 284 
usual stay of 20 days, but did not during that period file the stenographer's certificate and secure a further stay of time in which to prepare and settle a bill of exceptions. After the 20-day period had expired the court had no jurisdiction to settle the bill of exceptions or to grant further time therefor, though the parties stipulated that such an order might be made. Walker v. Wayne Circuit Judge, 226 Mich. 393. When the briefs and record had been printed and filed in this court, plaintiff moved to dismiss. The motion must prevail. We have no jurisdiction of the cause.
The writ of error is dismissed and the bill of exceptions stricken from the files. Under the circumstances the defendant will have his costs in this court.
CLARK, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.